DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2020 has been entered.
 
Election/Restrictions
Newly submitted claim 4 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Amended claim 4 and the previously presented claims are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation because the originally claimed invention was directed to use of only one deflectable wall, and, if more than one wall is .

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 4 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two deflectable walls must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 11, 12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcott (US 7738936) in view of Westlund (US 2009/0036947).
Regarding claim 1, Turcott discloses a hermetically sealed (column 24 line 43 to column 25 line 6) implantable pressure sensor comprising:  5 a housing (element 510) having a deflectable wall (element 30; column 27, lines 36-58) and enclosing a hermetically sealed cavity (figure 4e); and a deflection sensor configured to measure the deflection of the deflectable wall to generate a pressure signal based on the measured deflection (column 6 line 62 to column 8 line 14), wherein the housing is configured for implantation in a patient in a thoracic region (column 6, lines 59-61) and the deflectable wall is configured to deflect responsive to pressure 
Turcott, as modified, does not specify the amount of surface area of the deflectable wall relative to the remainder of the housing; however, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Turcott shows the 

Regarding claim 5, Turcott further discloses that the deflection sensor comprises a piezoelectric element (column 7, lines 15-24) or interferometer (column 8, lines 6-14). 
Regarding claim 6, Turcott discloses an implantable pulse generator comprising: a biocompatible housing (element 510) comprising: a header for interfacing with a proximal end of a lead (figure 22, the portion of element 510 connecting to elements 520, 524, 530); and 10 a deflectable diaphragm integral to the biocompatible housing (element 30; column 27, lines 36-58), wherein the housing, including the diaphragm, defines a hermetically sealed cavity (column 9, lines 56-59); a deflection sensor in the hermetically sealed cavity to detect deflection of the diaphragm (column 6 line 62 to column 8 line 14); a controller (element 560) in the hermetically sealed cavity to generate a stimulation signal based 15 on the deflection of the diaphragm (column 24 line 43 to column 25 line 6); and a stimulation circuit in the hermetically sealed cavity to apply stimulation to the proximal end of the lead interfaced with the header based on the stimulation signal (column 14, lines 25-51; column 24 line 43 to column 25 line 6). Turcott does not specify an exact preferred location for implantation; Westlund teaches a similar hermetically sealed implantable monitoring device (element 12) which is configured for implantation in a patient in a thoracic region outside a rib cage, between skin and a surface of a muscle (paragraph [0012]). It would have been obvious to one of ordinary skill in the art at the 
Turcott, as modified, does not specify the amount of surface area of the deflectable wall relative to the remainder of the housing; however, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Turcott shows the surface area of the deflectable wall being some percentage of the total surface area but does not specify relative proportions or dimensions, but it would be obvious to one of ordinary skill in the art to try making it at least 25% of the total surface area as part of optimizing the accuracy and efficiency of sensing. 


Regarding claim 8, Turcott further discloses that the diaphragm is configured to 25 face toward a thoracic cavity of a patient when the housing is implanted in the patient (column 6, lines 59-61). 
Regarding claim 11, Turcott further discloses that the deflection sensor 25 comprises an optical interferometer (column 8, lines 6-14). 
-26-1 131259(A679)Regarding claim 12, Turcott further discloses that the deflection sensor comprises a piezoelectric element (column 7, lines 15-24).
15 Regarding claim 15, Turcott further discloses that the housing has a broad face facing a first direction and a thin profile facing a second direction substantially perpendicular to the first direction, and the deflectable diaphragm is integral to the broad face (see figure 4e, where the cross-section shows the broad face as horizontal and the thin profile as vertical).
Regarding claim 16, 20 Turcott further discloses that the diaphragm has a thickness greater than .003 inches (column 7, lines 9-14), but does not address its diameter. However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), such that it would be obvious to try making the device with the 
Regarding claim 17, Turcott further discloses a lead, the lead having a distal end with one or more electrodes electrically coupled to the proximal end of 25 the lead (elements 520, 522, 524, 526, 528). The Examiner notes that the electrical coupling runs the length of the lead, such that the electrodes are electrically coupled to the proximal end.
-27-1 131259(A679) Regarding claim 18, Turcott further discloses a sensor circuit coupled to the header to generate biological signals utilizing the lead (column 24 line 43 to column 25 line 6). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcott and Westlund, as applied above, and further in view of Von Arx (US 2007/0049977).
Turcott further discloses that the deflectable wall comprises a diaphragm integral with the housing (column 7, lines 45-64), but does not provide further details; Von Arx teaches a similar implantable pulse generator with a biocompatible housing and diaphragm, where the biocompatible housing further comprises a case with an opening, and the diaphragm occludes the opening and is bonded to the case at the periphery of 10 the opening (paragraph [0026]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Turcott, as modified, with an opening in the case for the diaphragm, as taught by Von Arx, because there are only two options for forming a case with a diaphragm, having it integrally formed as a single piece or attached over an opening at some point during manufacture, and it would be obvious to try the alternative option.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcott (US 7738936), as modified above, and further in view of Fleischman (US 2007/0049845)
Regarding claim 9, Turcott further discloses that the deflectable wall comprises a diaphragm which can include a capacitor (column 7, lines 45-64), but does not provide further details. Fleischman teaches an implantable pressure sensor (abstract) in the form of a capacitor, the capacitor comprising a diaphragm (element 230) and a conductive plate parallel to the diaphragm (element 234), the conductive plate being a first electrode of the capacitor and the diaphragm comprising a conductive material or having a surface line with a conductive material such that the diaphragm is a second electrode of the capacitor (paragraph [0036]), with the capacitance being measured as a function of the deflection (paragraph [0036]). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcott (US 7738936), as modified above, and further in view of Gogoi (US 2008/0053236).
Regarding claim 10, Turcott further discloses that the deflectable wall comprises a diaphragm which can include a capacitor (column 7, lines 45-64), but does not provide further details. Gogoi discloses a capacitive pressure sensor (paragraph [0008]) with a diaphragm configured to deflect in response to pressure (element 16) and a capacitor (element 18), the capacitor comprising a first conductive plate as a first electrode (element 32) and a second conductive plate as a second electrode (element 30), where the second plate deflects in response to deflection of the diaphragm but is also electrically isolated from the diaphragm (paragraph [0021], isolated via element 44). Gogoi’s conductive plate is isolated from the diaphragm via an insulator (element 44) and the capacitive pressure sensor measures a .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcott, as modified and applied above, and further in view of Von Arx.
Regarding claim 13, Turcott teaches the diaphragm being integral with the housing; Von Arx teaches a similar implantable pulse generator with a biocompatible housing and diaphragm (paragraphs [0019], [0020]), where the biocompatible housing further comprises a case with an opening, and the diaphragm occludes the opening and is bonded to the case at the periphery of 10 the opening (paragraph [0026]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Turcott with an opening in the case for the diaphragm, as taught by Von Arx, because there are only two options for forming a case with a diaphragm, having it integral or attached over an opening, and it would be obvious to try the alternative option. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcott, as modified and applied above, and further in view of Turcott’406 (US 6477406).
Turcott does not specify a material for the case and diaphragm; Turcott’406 teaches a similar device with a case and diaphragm of titanium (column 8, lines 40-44). It would have 
5
Claim s 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcott, as modified and applied above, and further in view of Hoegh (US 2015/0094962).
Regarding claim 19, Turcott further discloses that the housing is configured to be implanted in a thoracic region of a patient (column 6, lines 59-61), the diaphragm is configured to deflect due to respiration and the deflection sensor is configured to generate a respiration signal based on the deflection of the diaphragm (column 6 line 62 to column 8 line 14; column 16, lines 5-28), and the stimulation circuit is 10 configured to deliver stimulation based on the respiration signal (column 24 line 43 to column 25 line 6). 
Turcott does not specify an exact preferred location for implantation; Hoegh teaches a similar hermetically sealed implantable monitoring device (element 1100) which is configured for implantation in a patient in a thoracic region outside a rib cage (paragraph [0052]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Turcott configured for implantation outside a rib cage, as taught by Hoegh, because Turcott does not specify the location and Hoegh’s location is well-known in the art of implantable medical devices.
Regarding claims 20 and 21, Turcott further discloses the lead having a distal end with one or more electrode electrically coupled to the proximal end of the lead (elements 520, 522, 524, 526, 528; the Examiner notes that the electrical coupling runs the length of the lead, such .

Response to Arguments
Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive.
Applicant argues only that Turcott and Westlund do not specify that the surface area of the deflectable wall is 25% of “a surface area” of the housing; as noted above, it would be obvious to try this relative percentage as part of routine optimization of the device’s effectiveness. Further, “a surface area of the housing” does not specify how much of the housing’s surface area is considered “a surface area”, such that, depending on how much is encompassed by “a surface area” (one wall? Both faces? The entirety?), Turcott’s illustrated 
Applicant’s remarks regarding a plurality of deflectable walls are moot in light of the withdrawal of these claims, as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791